 1
 2
 3
                                                             CLERK, U.S. DlSTRI^,T COURT
 4
 5                                                                 NFU -5 2018
 6                                                         CENTRAL DISTF~ICT 0~ Cpl_I~pft~1~ ~
                                                           By            Pew        C~e_r~t,7~:
 7

 s                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No: 17-MJ-1321
12                          Plaintiff,              ORDER OF DETENTION
13                    v.
14
     MARTIN NAVARRETE-CARILLO,
15
                            Defendant.
16
17        On November 5, 2018, Defendant made his initial appearance on the criminal
18 complaint filed in this this matter. Defendant was represented by Seema Ahmad,Deputy
19 Federal Public Defender("DFPD"). Defendant submitted on the Pretrial Services
20 Agency's recommendation of detention.
21                                           I.
22 A.    () On motion ofthe Government in a case allegedly involving:
23        1.   () a crime of violence.
24        2.   ()     an offense with maximum sentence of life imprisonment or death.
25        3.   () a narcotics or controlled substance offense with maximum sentence
26                    often or more years.
27        4.   ()     any felony -where defendant convicted oftwo or more prior offenses
28                    described above.
          5.   ()     any felony that is not otherwise a crime of violence that involves a
 1                   minor victim, or possession or use of a firearm or destructive device
 2                   or any other dangerous weapon, or a failure to register under 18
 3                   U.S.C. § 2250.
 4
 5 B.   (x) On motion by the Government/( )on Court's own motion, in a case
 6             allegedly involving illegal alien found in the United States following
 7             deportation:
 8      (x) On the further allegation by the Government of:
 9             1.   (x) a serious risk that the defendant will flee.
10             2.   () a serious risk that the defendant will:
11                   a.       O   obstruct or attempt to obstruct justice.
12                   b.   () threaten, injure or intimidate a prospective witness or
13                   juror, or attempt to do so.
14 C.    The Government( )is/(x) is not entitled to a rebuttable presumption that no
15       condition or combination of conditions will reasonably assure the defendant's
16       appearance as required and the safety or any person or the community.
17
18                                           II.
19 A.   (x) The Court finds by a preponderance of the evidence that no condition or
20             combination of conditions will reasonably assure:
21           (x) the appearance ofthe defendant as required.
22                  (X) and/or
23      (x) The Court finds by clear and convincing evidence that no condition or
24            combination of conditions will reasonably assure:
25                  (x) the safety of any person or the community.
26
27 B.   ()    The Court finds that the defendant has not rebutted by sufficient evidence to
28            the contrary the presumption provided by statute.

                                        Page 2 of5
  1                                                   III.
 2          The Court's findings are based on the evidence which was presented in Court, the
 3 information contained in the Pretrial Services Report, and a consideration of the
 4 following:
 5 A.       (X) the nature and circumstances of the offenses) charged, including whether
 6                  the offense is a crime of violence, a Federal crime ofterrorism, or involves
 7                  a minor victim or involves a controlled substance, firearm, explosive, or
 8                  destructive device;
 9 B.       (X) the weight of evidence against the defendant is high;
10 C.       (X) the history and characteristics ofthe defendant as set forth below in section
11                  V; and
12 D.      (X) the nature and seriousness ofthe danger to any person or the community as
13                  set forth below in section V .
14
15                                                    IV.
16          The Court also has considered the affidavit in support of the criminal compolaint
17 and the facts set forth in the Pretrial Services Report and its recommendation.
18
19                                                     V.
20          The Court bases the foregoing findings) on the following:
21    A.   (x) As to flight risk:
22          Defendant was previously convicted offelony narcotics offenses on June 17,1998,July 30,1998,

23 January 24, 2008, and March 1, 2017. Defendant was also convicted of ilegal entry on December 17,
24 2009.
25          Defendant has no legal status in the United States and has been previously deported from the
26 United States 2000,2011 and 2013.
27          Defendant is associated with multiple name variations, aliases and dates of birth.

28          Defendant has returned to the United States following his deportation without permission before

                                                 Page 3 of5
 1
 2                                          VI.
 3 A.   ()    The Court finds that a serious risk exists the defendant will:
 4             1.   ()     obstruct or attempt to obstruct justice.
 5            2.    ()     attempt to/( )threaten, injure or intimidate a witness or juror.
 6 B.   The Court bases the foregoing findings)on the following:
 7
 8
 9
10
11                                         VII.
12 A.   IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
13 B.   IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
14      Attorney General for confinement in a corrections facility separate, to the extent
15      practicable, from persons awaiting or serving sentences or being held in custody
16      pending appeal.
17 C.   IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
18      for private consultation with counsel.
19 D.   IT IS FURTHER ORDERED that, on order of a Court of the United States or on
20      request ofany attorney for the Government,the person in charge ofthe corrections
21      facility in which defendant is confined deliver the defendant to a United States
22      marshal for the purpose of an appearance in connection with a court proceeding.
23
24
25 DATED: November 5, 2018                                  /s/
                                                        ALKA SAGAR
26                                               UNITED STATES MAGISTRATE JUDGE
27
28

                                       Page 5 of5
